


Exhibit 10.8


 


 
COMMUNITY TRUST BANCORP, INC.
 
RESTRICTED STOCK AGREEMENT
 


 
This Restricted Stock Agreement (“Agreement”), dated as of the ____ day of
______________, 20__, by and between Community Trust Bancorp, Inc., a Kentucky
corporation (“Company”), and ______________________ (“Employee”), is made
pursuant to the provisions of the Company’s 2006 Stock Ownership Incentive Plan
(“Plan”).  All terms used in this Agreement that are defined in the Plan shall
have the same meanings given them in the Plan.
 
Recitals:
 
A. The Company has adopted the Plan to enhance the ability of the Company to
attract and retain the services of qualified employees and to provide incentives
for such persons to exert maximum efforts for the success of the Company.
 
B.  The Company and Employee desire to enter into this Agreement to set forth
their understanding with respect to the issuance of shares of the Company’s
Common Stock to Employee pursuant to the Plan.
 
Agreement:
 
Now, Therefore, the parties hereto agree as follows:
 
1. Award of Shares.  Subject to the terms and conditions of the Plan and subject
further to the terms and conditions set forth in this Agreement, on this date
(“Grant Date”) the Company awards to Employee _____________ (______________)
shares of Common Stock of the Company (“Restricted Stock”).
 
2. Terms and Conditions.  The award of Restricted Stock hereunder is subject to
the following terms and conditions:
 
2.1 Non-Transferability.  Shares of Restricted Stock (or any right or interest
in Restricted Stock) may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the Applicable Vesting Date (as
defined in Section 2.2 below). Any sale, transfer, pledge or assignment, or any
purported sale, transfer, pledge or assignment, of any Restricted Stock, or any
right or interest therein, in violation of this Section 2.1 shall be null and
void.
 
2.2 Period of Restriction.  Subject to earlier lapse of restrictions or
forfeiture as hereinafter provided, 25% of the shares of Restricted Stock
granted hereunder shall become nonrestricted and nonforfeitable on each
anniversary of the Grant Date (“Applicable Vesting Date”) as shown below;
provided, however, that Employee continues to serve as an Employee of the
Company on such Applicable Vesting Date. The period beginning on the Grant Date
and ending on the fourth anniversary of the Grant Date is referred to herein as
the “Full Restriction Period.”
 

 Total % of Restricted Shares Vested  Applicable Vesting Date (% Vesting)    
 25%   First Anniversary of Grant Date (25%)    
 50%
 Second Anniversary of Grant Date (25%)      75%
 Third Anniversary of Grant Date (25%)
     100%  Fourth Anniversary of Grant Date (25%)

 
2.3 Earlier Lapse of Restriction Period.  Notwithstanding the provisions of
Section 2.2, the restrictions shall lapse with respect to all shares of
Restricted Stock, and all such shares shall become vested and nonforfeitable,
immediately upon a Change in Control and immediately upon the death of Employee,
provided that Employee has continued to serve as an Employee of the Company on
such date of Change in Control or death.  Notwithstanding the provisions of
Section 2.2, in the event of the Disability of the Employee prior to the
expiration of the Full Restriction Period, the restrictions shall lapse and such
shares shall become vested and nonforfeitable on a pro rata basis, in an amount
equal to:  (a) the total number of shares of  Restricted Stock granted to
Employee under this Agreement; multiplied by (b) a fraction, the numerator of
which is the number of full months the Employee is employed by the Company
during the Full Restriction Period, and the denominator of which is 48
months.  The remaining shares of Restricted Stock held by the Employee with a
Disability shall be forfeited by the Employee. The Committee shall have the
discretion to review and revise the restrictions applicable to the Employee’s
Restricted Stock in the event of the Retirement of the Employee.
 
2.4 Forfeiture and Recoupment.  Subject to the provisions of Section 2.3,
unvested Restricted Stock shall be forfeited by Employee in the event that
Employee’s service as an employee of the Company terminates prior to the
Applicable Vesting Date for such Restricted Stock.  All shares of Restricted
Stock forfeited by Employee shall be canceled (without any payment to Employee)
and Employee shall have no further rights with respect thereto. Restricted Stock
shall be subject to recoupment by the Company to the extent required by
applicable laws and regulations.
 
2.5 Certificates.  Restricted Stock shall be registered on the Company’s stock
transfer books in the name of Employee in book entry, electronic form or in
certificated form.  The Employee shall deliver a stock power endorsed in blank
to the Company with respect to all shares of Restricted Stock. If issued in
certificated form, physical possession of the stock certificate (together with a
stock power endorsed in blank by Employee) shall be retained by the Company
until such time as the Restriction Period lapses.  If issued in uncertificated
form, the Company shall retain the stock power endorsed in blank by Employee and
the restrictions on the Restricted Stock shall be noted in the Company’s stock
transfer books.  Upon any forfeiture of Restricted Stock, the Company shall have
the right to cancel the Restricted Stock in accordance with this Agreement
without any further action by Employee.  Restricted Stock issued in book entry
or electronic form shall be subject to the following notation, and any
certificates representing shares of Restricted Stock shall bear the following
legend:
 
“The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Community Trust Bancorp, Inc. 2006
Stock Ownership Incentive Plan, and in the related Restricted Stock
Agreement.  A copy of the Plan and such Restricted Stock Agreement may be
obtained from the Secretary of Community Trust Bancorp, Inc.”
 
2.6 Voting Rights; Dividends and Distributions.  During the Full Restriction
Period, Employee may exercise full voting rights, and shall be entitled to
receive all dividends and other distributions paid with respect to the
Restricted Stock.  If any dividends or distributions are paid in the form of
Common Stock, such Common Stock shall be subject to the same restrictions as the
shares of Restricted Stock with respect to which they were paid.  Employee
agrees to deliver to the Company any certificates representing stock or other
securities which Employee may receive during the Full Restriction Period with
respect to unvested Restricted Stock (together with a stock power endorsed in
blank by Employee).
 
2.7 Adjustments in Authorized Shares and Outstanding Common Stock.  In the event
of any change in the corporate structure of the Company affecting the Common
Stock, including a merger, reorganization, consolidation, recapitalization,
reclassification, split-up, spin-off, separation, liquidation, stock dividend,
stock split, reverse stock split, extraordinary dividend, share repurchase,
share combination, exchange of securities, dividend in kind or any similar
corporate event or transaction, the Committee shall substitute or adjust the
number and class of shares subject to this Agreement in such a manner as the
Committee, in its discretion, determines to be appropriate and equitable to
prevent dilution or enlargement of the rights of Employee and to preserve,
without exceeding, the value of the grant hereunder; provided, however, that the
number of shares subject to this Agreement shall be a whole number.
 
3. Tax Provisions.  If Employee timely elects, under section 83(b) of the
Internal Revenue Code of l986, as amended, to include the fair market value of
Restricted Stock on the date hereof in Employee’s gross income for the current
taxable year, Employee agrees to give prompt notice to the Company.  Employee
shall remit to the Company an amount sufficient to satisfy Federal, state and
local taxes (including the Employee’s FICA obligation) required to be withheld
with respect to the Restricted Stock.  The Company shall have the right to
retain and withhold the amount of taxes (if any) required by any government to
be withheld or otherwise deducted and paid with respect to Restricted Stock.  If
the Company has a withholding obligation with respect to the Restricted Stock,
Employee may satisfy the withholding requirement, in whole or in part, by having
the Company withhold shares of Restricted Stock having a Fair Market Value on
the date the withholding tax is to be determined equal to the amount required to
be withheld under applicable law.
 
4. Entire Agreement; Incorporation of Plan.  This Agreement constitutes the
entire agreement between the parties hereto and contains all of the agreements
between such parties with respect to the subject matter
hereof.   Notwithstanding the foregoing, this Agreement is and shall be, in all
respects, subject to the terms and conditions of the Plan, which are
incorporated herein by reference.  If any provision of this Agreement conflicts
with a provision of the Plan, the Plan provision shall control. Employee
acknowledges the receipt of a copy of the Plan prior to the execution of this
Agreement.
 
5. Captions.  The captions and section headings used herein are for convenience
only, shall not be deemed to be part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.
 
6. Governing Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the Commonwealth of Kentucky without regard to its
conflicts of laws rules.
 
7. Binding Effect.  This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective executors, administrators,
heirs, successors and any permitted assigns.
 
8. Amendment; Modification or Termination of the Plan.  The amendment,
modification or termination of the Plan shall not adversely affect Employee’s
Restricted Stock without the written consent of Employee.
 
 
In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
Community Trust Bancorp, Inc.
 
By:                                                        
 
Title:  Chairman, President & CEO
           (“Company”)
 
 
(Signature of Employee)
 
 
(Printed Name of Employee)
 



